EXHIBIT 10.1


APOLLO GOLD CORPORATION
5655 S. Yosemite Street, Suite 200
Greenwood Village, CO 80111

      January 8, 2010    

 
Elkhorn Goldfields LLC
P.O. Box 370657
Denver, CO  80237


Attention:  Patrick W.M. Imeson, Chairman


Dear Pat:


Re:
Letter of Intent (the “Letter of Intent”) dated December 9, 2009 among Elkhorn
Goldfields LLC (“Elkhorn”), Apollo Gold Corporation (“Apollo”), Calais
Resources, Inc. and Calais Resources Colorado, Inc., as amended December 30,
2009



The parties agree that this letter amends the Letter of Intent by replacing the
date “January 8, 2010” in each instance that it appears in Section 7 of the
Letter of Intent with “January 15, 2010”.  Except as otherwise amended by this
letter, all of the other terms and conditions of the Letter of Intent remain in
full force and effect.  This letter may be signed in one or more counterparts
(by original or facsimile or electronic signature), each of which when so
executed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.

             
Yours truly,
 
APOLLO GOLD CORPORATION
         
 
By:
/s/ R. David Russell      
R. David Russell
President and Chief Executive Officer
                 



The above proposal is hereby accepted this 8th day of January, 2010.


ELKHORN GOLDFIELDS LLC

      Per: /s/ Patrick W.M. Imeson     Patrick W.M. Imeson, Chairman            
 

Accepted and agreed to this 8th day of January, 2010.


CALAIS RESOURCES, INC.,
and
CALAIS RESOURCES COLORADO, INC.

      Per: /s/ David K. Young     David K. Young     President and Chief
Executive Officer              